DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji et al. (US 2017/0146588 A1), herein referred to as Yamaji, in view of Polk et al. (US 2008/0024321 A1), herein referred to as Polk.
Regarding Claim 1, Yamaji discloses an insulator leakage current detector (see figures 1-2) mountable on an insulator string [item 3, figure 1-2], the insulator leakage current detector (see figures 1-2) comprising: 
a sensor [item 6, figure 1-2] to sense leakage current information of the insulator string [item 3, figure 1-2] (para. 0023); and 
a device [item 7, figure 1-2] to send a signal including the leakage current information sensed by the sensor [item 6, figure 1] to a receiving device [item 8, figure 1] (para. 0024 and 0035 – “the signal including a value of the leakage electric current… is inputted to the decision means 8 via lead wire 7.”), the receiving device [item 8, figure 1] being at a location separate (see figure 1) from the insulator leakage current detector (the insulator leakage detector is considered to be at the location of the sensor shown in figure 1, therefore the decision means that receives the leakage current values is being considered the receiving device, and is positioned at a location separate from the insulator leakage current detector). 
Yamaji does not disclose wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device.
However, Polk does disclose a sensing platform for monitoring transmission lines wherein the sensors do not have a power source separate from any power source of the receiving device (para. 0045-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulator leakage current detector as taught by Yamaji to include the inductive power conversion teachings of Polk so that wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device for the advantageous purpose of allowing the sensing platform to be operated without the need to provide a separate power source, such as a storage battery and the ability to provide electrical power to the sensor system in the event current flow in the transmission line is lost as taught by Polk in paragraphs 0045 and 0047. 
Regarding Claim 2, Yamaji in view of Polk disclose the insulator leakage current detector of claim 1, wherein the sensor [Yamaji - item 6, figure 1-2] comprises a Rogowski coil (Yamaji – paragraph 0041).
Regarding Claim 4, Yamaji discloses an insulator leakage current detecting system comprising: 
an insulator leakage current detector (see figures 1-2) mountable on an insulator string [item 3, figure 1-2] and comprising: 
a sensor [item 6, figure 1-2] to sense leakage current information of the insulator string [item 3, figure 1-2] (para. 0023); and 
a device [item 7, figure 1-2] to send a signal including the leakage current information sensed by the sensor [item 6, figure 1]; and 
a receiving device [item 8, figure 1] to receive the signal including the leakage current information (para. 0024 and 0035 – “the signal including a value of the leakage electric current… is inputted to the decision means 8 via lead wire 7.”), the receiving device [item 8, figure 1] being at a location separate (see figure 1) from the insulator leakage current detector (the insulator leakage detector is considered to be at the location of the sensor shown in figure 1, therefore the decision means that receives the leakage current values is being considered the receiving device, and is positioned at a location separate from the insulator leakage current detector), wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device.
Yamaji does not disclose wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device.
However, Polk does disclose a sensing platform for monitoring transmission lines wherein the sensors do not have a power source separate from any power source of the receiving device (para. 0045-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulator leakage current detector as taught by Yamaji to include the inductive power conversion teachings of Polk so that wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device for the advantageous purpose of allowing the sensing platform to be operated without the need to provide a separate power source, such as a storage battery and the ability to provide electrical power to the sensor system in the event current flow in the transmission line is lost as taught by Polk in paragraphs 0045 and 0047.
Regarding Claim 5, Yamaji in view of Polk disclose the insulator leakage current detector of claim 1, wherein the sensor [Yamaji - item 6, figure 1-2] comprises a Rogowski coil (Yamaji – paragraph 0041).
Regarding Claim 7, Yamaji in view of Polk disclose the insulator leakage current detecting system of claim 4, wherein the receiving device [Yamaji - item 8, figure 1] comprises a transmission line monitor mounted on a transmission line [Yamaji - item 1, figure 1], the transmission line [Yamaji - item 1, figure 1] being supported by the insulator string [Yamaji - item 3, figure 1] (Yamaji - para. 0024).
Regarding Claim 11, Yamaji discloses a method of detecting an insulator leakage current, the method comprising: 
providing an insulator leakage current detector (see figures 1-2) on an insulator string [item 3, figure 1-2]; 
sensing (para. 0023) leakage current information using a sensor [item 6, figure 1-2] of the leakage current detector (see figures 1-2); and 
the signal including a value of the leakage electric current… is inputted to the decision means 8 via lead wire 7.”), the receiving device [item 8, figure 1] being at a location separate (see figure 1) from the insulator leakage current detector (the insulator leakage detector is considered to be at the location of the sensor shown in figure 1, therefore the decision means that receives the leakage current values is being considered the receiving device, and is positioned at a location separate from the insulator leakage current detector). 
Yamaji does not disclose wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device.
However, Polk does disclose a sensing platform for monitoring transmission lines wherein the sensors do not have a power source separate from any power source of the receiving device (para. 0045-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulator leakage current detector as taught by Yamaji to include the inductive power conversion teachings of Polk so that wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device for the advantageous purpose of allowing the sensing platform to be operated without the need to provide a separate power source, such as a storage battery and the ability to provide electrical power to the sensor system in the event current flow in the transmission line is lost as taught by Polk in paragraphs 0045 and 0047.
Regarding Claim 15, Yamaji in view of Polk disclose the insulator leakage current detector of claim 1, wherein the location of the receiving device [Yamaji - item 8, figure 1] is separate from the insulator string [Yamaji - item 3, figure 1].
Regarding Claim 16, Yamaji in view of Polk disclose the insulator leakage current detecting system of claim 4, wherein the location of the receiving device [Yamaji - item 8, figure 1] is separate from the insulator string [Yamaji - item 3, figure 1].
Regarding Claim 17, Yamaji in view of Polk disclose the method of claim 11, wherein the location of the receiving device [Yamaji - item 8, figure 1] is separate from the insulator string [Yamaji - item 3, figure 1].
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji et al. (US 2017/0146588 A1), herein referred to as Yamaji, in view of Polk et al. (US 2008/0024321 A1), herein referred to as Polk as applied to Claims 4 and 11, in further view of Lau et al. (US 5,565,783), herein referred to as Lau.
Regarding Claim 9, Yamaji in view of Polk disclose the insulator leakage current detecting system of claim 4.
Yamaji in view of Polk fail to disclose further comprising a remote monitoring device to which the receiving device is configured to send leakage current data.
However, Lau discloses a transmission line current sensor with a remote monitoring location (see last limitation of Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulator leakage current detector as taught by Yamaji in view of Polk to include the remote monitoring device to which the receiving device is 
Regarding Claim 13, Yamaji in view of Polk disclose the method of claim 11, further comprising calculating a leakage current based on the leakage current information (Yamaji – para. 0034).
Yamaji in view of Polk fail to disclose transmitting the calculated leakage current to a remote monitoring station.
However, Lau discloses a transmission line current sensor with a remote monitoring location (see last limitation of Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulator leakage current detector as taught by Yamaji in view of Polk to include transmitting the calculated leakage current to a remote monitoring station as taught by the remote monitoring location teachings of Lau for the advantageous purpose of providing insulator degradation information to a user or operator that can plan repaired or replaced (see paragraph 0038 of Yamaji). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji et al. (US 2017/0146588 A1), herein referred to as Yamaji, in view of Polk et al. (US 2008/0024321 A1), herein referred to as Polk as applied to Claim 11, in further view of Hines et al. (US 2018/0113161 A1), herein referred to as Hines.
Regarding Claim 14, Yamaji in view of Polk disclose the method of claim 11.
Yamaji in view of Polk fail to disclose wherein the leakage current information is a derivative of the leakage current, and the method further comprises integrating the derivative of the leakage current to obtain the leakage current.
However, Hines does disclose wherein the leakage current information is a derivative of the leakage current, and the method further comprises integrating the derivative of the leakage current to obtain the leakage current (para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Phillips to include wherein the leakage current information is a derivative of the leakage current, and the method further comprises integrating the derivative of the leakage current to obtain the leakage current because it is well known within the art that Rogowski coils operate by detecting time varying magnetic flux passing through the turns of the coil, and the voltage produced at the output is proportional to the time derivative of current (dI(t)/dt) and integration is performed to produce the instantaneous current I(t) as taught by Hines
Allowable Subject Matter
Claims 3, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulator leakage current detector of claim 1, wherein the device to send the signal including the leakage current information comprises an RFID sensor.
Regarding Claim 6, the references cited on PTO-892 form, alone or in combination form, fail to disclose the insulator leakage current detecting system of claim 4, wherein the device to send the signal including the leakage current information comprises an RFID sensor, and the receiving device comprises an RFID transceiver.
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 11, wherein transmitting the signal including the leakage current information comprises transmitting the signal from an RFID sensor to an RFID transceiver.
The cited references of the Claim 1 rejection include that of a lead wire for sending the leakage current information. Modifying said lead wire for an RFID sensor would not be obvious and would teach away from the invention of Yamaji in view of Polk. 
Claims 10 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fails to disclose an insulator leakage current detecting system comprising: an insulator leakage current detector mountable on an insulator string and comprising: a sensor to sense leakage current information of the insulator string; and a device to send a signal including the leakage current information sensed by the sensor; and a receiving device to receive the signal including the leakage current information, wherein the insulator leakage current detector is mounted at an end of the insulator string opposite a ground (highlighted for emphasis – as the prior arts on record to fail to disclose why one of ordinary skill in the art would elect to mount detector on an end opposite of the ground connection.
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fails to disclose a method of detecting an insulator leakage current, the method comprising: 
providing an insulator leakage current detector on an insulator string at an end of the insulator string opposite a ground; 
sensing leakage current information using a sensor of the leakage current detector; and transmitting a signal including the leakage current information to a receiving device (highlighted for emphasis – the references cited on PTO-892 form fail to disclose the current detector being placed on an opposing end of an insulator string, the references cited disclose the current detector being on the same end of an insulator string as the ground).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to devices, systems, and methods for monitoring leakage current of power transmission lines via insulator strings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858